Citation Nr: 1745036	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-25 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bronchitis, residuals of a throat condition.

2.  Entitlement to service connection for bronchitis, residuals of a throat condition. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from November 1953 to September 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which reopened and then denied the Veteran's claim for service connection for bronchitis, residuals of a throat condition.

The Board points out that regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).





FINDINGS OF FACT

1.  An October 1958 rating decision denied entitlement to service connection for bronchitis, residuals of a throat condition.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since October 1958, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for bronchitis, residuals of a throat condition.

3.  The Veteran's bronchitis, residuals of a throat condition is not related to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.  The October 1958 rating decision, which denied the Veteran's claim of entitlement to service connection for bronchitis, residuals of throat condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the October 1958 rating decision is new and material, and the claim of entitlement to service connection for bronchitis, residuals of throat condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A bronchitis, residuals of throat condition was not incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a December 2011 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records.  The record also contains the report of a December 2011 VA examination. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative to include his hearing testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.


I.  Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).
The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a December 1957 rating decision, the RO denied service connection for a bronchitis, residuals of a throat condition on the basis that there was no evidence of a current disability as the RO noted that "bronchitis, residuals of throat condition" was not found on last examination."

In an October 1958 rating decision, the RO again denied service connection for a bronchitis, residuals of throat condition as there was no evidence of a current disability as the RO noted that "bronchitis, residuals of throat condition" was not found on last examination."

The Veteran did not file a notice of disagreement with the October 1958 rating decision within a year following notification of the denial.  Further, new and material evidence was not received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The Veteran sought to reopen his claim for service connection for a bronchitis, residuals of a throat condition in October 2011.  

Evidence received since the October 1958 rating decision includes a December 2011 VA examination report which indicated that the Veteran had a diagnosis of chronic bronchitis.

The prior denial of service connection for a bronchitis, residuals of a throat condition was based on the fact that the evidence did not show a confirmed diagnosis of a bronchitis.  The December 2011 VA examination report indicated that the Veteran had a diagnosis of chronic bronchitis.  
This evidence is new and material evidence because it was not of record at the time of the final October 1958 rating decision, and provides evidence of a diagnosis of a bronchitis.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a bronchitis, residuals of a throat condition.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a bronchitis, residuals of a throat condition have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).
Factual Background and Analysis

The Veteran's service treatment records demonstrate that an April 1953 pre-induction examination and a November 1953 reenlistment examination were negative for complaints, treatments or diagnoses of an upper respiratory condition.  In August 1953 the Veteran was treated for acute bronchitis that was cured.  August 1953 chest x-rays were negative.  In October 1953 the Veteran was diagnosed with an upper respiratory infection with complaints of asthmatic bronchitis.  A January 1955 service treatment record also noted complaints of nasal congestion as the Veteran noted that he had an episode of an upper respiratory infection while he was on furlough.    

An October 1957 post-service treatment report noted that the Veteran had been hospitalized for chronic mastoiditis and otitis media of his right ear which required an operation.  The treatment records were negative for treatments or complaints related to a bronchitis condition.

A January 2008 private treatment report noted that the Veteran had been "healthy all of his life."  The diagnosis was acute flu like infection with bronchitis.  He was later hospitalized where he was treated for atelectasis and pneumonia.

In an October 2011 correspondence, a private physician noted that the Veteran had a history of chronic lung disease and bronchitis and that the respiratory problems were usually associated with atelectasis.  

The Veteran underwent a VA examination in December 2011.  The examiner provided a diagnosis of chronic bronchitis with an onset of November 2011.  It was noted that during basic training the Veteran was hospitalized for bronchitis and "worms."  The Veteran was "okay" until 2008 when he passed out and had pneumonia secondary to bronchitis.  It was noted that in the interim between his service and 2008, the Veteran had not seen a doctor for any respiratory problems.  The examiner noted that the Veteran had smoked for over 50 years but had quit 20 years ago.  The examiner opined that it was less likely than not that the Veteran's current chronic bronchitis was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that while the Veteran had two in-service episodes of bronchitis, no other records of that diagnosis or episodes with treatment existed for over the ensuing 50+ years.  The Veteran was a cigarette smoker during service and for many years after which was the most likely cause for episodes of acute bronchitis or for any chronic bronchitis that the Veteran might have.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bronchitis, residuals of a throat condition is not warranted.

As there is a current diagnosis of chronic bronchitis, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that the Veteran's service treatment records demonstrate that on two occasions in 1955, the Veteran was diagnosed with acute bronchitis.  Despite these complaints and diagnosis, the service treatment records, however, were negative for any or diagnoses of any chronic bronchitis disability.  The record reflects that his upper respiratory complaints were medically addressed in service.  Notably, while the record does not contain a separation examination, an October 1957 treatment report shortly after the Veteran's separation from service was negative for complaints or diagnoses related to an upper respiratory disability.  Additionally, a January 2008 private treatment report noted that the Veteran had been "healthy all of his life."  

The Board finds that the weight of the evidence is against a finding that the Veteran's current chronic bronchitis disability is etiologically related to the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the disability weighs against the claim as the December 2011 VA examiner concluded that it was less likely than not that the Veteran's current chronic bronchitis was incurred in or caused by the claimed in-service injury, event or illness.  The examiner specifically noted that while the Veteran had two in-service episodes of bronchitis, no other records of that diagnosis or episodes with treatment existed for over the ensuing 50+ years and the most likely cause for the Veteran's bronchitis was his extensive history of smoking.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented any such existing medical evidence or opinion.  Notably, while at the August 2017 Board hearing the Veteran was provided a 60 day period to submit information which would link his current bronchitis disability to his service, no evidence was submitted.

In sum, the Board finds that service connection for bronchitis, residuals of throat condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bronchitis, residuals of a throat condition, is reopened.

Entitlement to service connection for bronchitis, residuals of a throat condition is denied. 





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


